           Case 2:20-cv-00057-JCC-JRC Document 113 Filed 07/26/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   FLOORING ASSOCIATES, INC.,                                CASE NO. C20-0057-JCC
10                              Plaintiff,                     ORDER
11          v.

12   DESIGN MANUFACTURING
     INTERNATIONAL, LLC, the assumed
13   business name of Design Manufacturing
     International, LLC,
14

15                              Defendant.

16
            This matter comes before the Court on the Report and Recommendation (“R&R”) of the
17
     Honorable J. Richard Creatura, Chief United States Magistrate Judge (Dkt. No. 112). Neither
18
     party has objected to the R&R. Having thoroughly considered the R&R and the relevant record,
19
     the Court hereby ADOPTS the R&R (Dkt. No. 112) and ORDERS:
20
            1. Within one week of the date of this Order, Plaintiff must file a document indicating
21
                 whether it intends to accept dismissal with prejudice or whether it withdraws its
22
                 motions to dismiss (Dkt. Nos. 98, 102).
23
            2. If Plaintiff indicates it is amenable to dismissal with prejudice, the Court will grant
24
                 the parties’ motions to dismiss (Dkt. Nos. 98, 102, 106) with the condition that the
25
                 dismissal is with prejudice and will direct the Clerk to close this case.
26


     ORDER
     C20-0057-JCC
     PAGE - 1
          Case 2:20-cv-00057-JCC-JRC Document 113 Filed 07/26/21 Page 2 of 2




 1          3. If Plaintiff indicates it is not amenable to dismissal with prejudice, the Court will

 2             consider Plaintiff’s motions to dismiss to be withdrawn and will deny all pending

 3             motions to dismiss (Dkt. Nos. 98, 102, 106) and schedule a status conference for the

 4             parties to propose a new trial date.

 5          4. The Clerk is DIRECTED to send a copy of this Order to Judge Creatura.

 6          DATED this 26th day of July 2021.




                                                          A
 7

 8

 9
                                                          John C. Coughenour
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-0057-JCC
     PAGE - 2
